Citation Nr: 1129381	
Decision Date: 08/09/11    Archive Date: 08/16/11	

DOCKET NO.  07-37 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a scar, claimed as the residual of a shell fragment wound to the neck.

2.  Entitlement to service connection for neck pain with degenerative changes and bilateral foraminal stenosis at the level of the 4th and 5th cervical vertebrae, claimed as the residual of a shell fragment wound to the neck.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

This case was previously before the Board in June 2010, at which time it was remanded for additional development.  The case is now, once more, before the Board for appellate review.


FINDINGS OF FACT

1.  A scar of the neck, to the extent such a scar actually exists, is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service, including an inservice shrapnel wound.

2.  A chronic disability of the cervical spine, to include neck pain with degenerative changes and bilateral foraminal stenosis at the level of the 4th and 5th cervical vertebrae, is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service, to include an inservice shrapnel wound.



CONCLUSIONS OF LAW

1.  A scar of the neck, to the extent such a scar actually exists, was not incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  A chronic disability of the cervical spine, to include neck pain with degenerative changes and bilateral foraminal stenosis at the level of the 4th and 5th cervical vertebrae, was not incurred in or aggravated by active military service, nor may osteoarthritis of the cervical spine be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence he is expected to provide.  

In the case at hand, the Board finds that the VCAA notice requirements have been satisfied by correspondence dated in July 2006.  In that correspondence, VA informed the Veteran that, in order to substantiate his claims for service connection, the evidence needed to show that he had a current disability, a disease or injury in service, and evidence of a nexus between the postservice disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  

To the extent there existed any error by VA in providing the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), such error was nonprejudicial, in that it did not affect the essential fairness of the adjudicatory process.  In point of fact, based on a review of the entire file, it is clear that the Veteran had a full understanding of the elements required to prevail on his claims.  Moreover, neither the Veteran nor his representative has raised allegations of prejudice resulting from error on the part of VA.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. App. 128 (2008).

As to informing the Veteran of which information and evidence he was to provide to VA, and which information and evidence VA would attempt to obtain on his behalf, VA informed him that it had a duty to obtain any records held by any Federal agency.  It also informed him that, on his behalf, VA would make reasonable efforts to obtain records which were not held by a Federal agency, such as records from private doctors and hospitals.  

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in connection with the current appeal, VA has obtained the Veteran's service treatment records, as well as both VA and private treatment records and examination reports.

For the foregoing reasons, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2000), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

In reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, including those offered during the course of a hearing before the undersigned Veterans Law Judge in January 2010, as well as service treatment records, and both VA and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran in this case seeks service connection for a scar of his neck, as well as neck pain with degenerative changes and bilateral foraminal stenosis at the level of the 4th and 5th cervical vertebrae.  In pertinent part, it is contended that both of the aforementioned disabilities are the result of an episode in service, at which time the Veteran sustained numerous injuries as the result of the explosion of an enemy mortar round.

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

Establishing service connection generally requires medical, or in certain circumstances, lay evidence of (1) a current disability; (2) an inservice incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed inservice disease or injury and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Alternatively, service connection may be awarded for a "chronic" condition when:  (1) a chronic disease or disability manifests itself and is identified as such in service (or within the presumptive period under 38 C.F.R. § 3.307) and the Veteran currently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period) but is not identified until later, there is a showing of continuity of symptomatology after discharge, and the medical evidence relates the symptomatology to the Veteran's present condition.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

Moreover, where a Veteran served for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and osteoarthritis becomes manifest to a degree of 10 percent within one year of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

In the present case, service treatment records are negative for history, complaints, or abnormal findings indicative of the presence of a scar of the neck, or any other disability of the cervical spine.  While it is true that, in February 1968, the Veteran sustained multiple shell fragment wounds to his left leg and foot as a result of an enemy mortar round, at the time of that injury, there was no indication that the Veteran sustained any injury whatsoever to his cervical spine.  Significantly, at the time of admission to a period of inservice hospitalization in February 1968, a physical examination was described as "totally within normal limits," with the exception of the Veteran's left lower extremity.  Moreover, in March 1968, the Veteran's head and neck displayed no evidence of any masses or tenderness.  Nor was there evidence of any scars.  While at the time of Medical Board Proceedings in September 1968, there were once again noted the Veteran's various injuries to his left lower extremity, no mention whatsoever was made of any injury to the Veteran's cervical spine.  Nor was there any evidence of scars.  A physical examination of the Veteran's head and neck conducted at that time was within normal limits, and no pertinent diagnosis was noted.  Nor was there evidence of a scar or any other disability of the Veteran's cervical spine at the time of subsequent VA examinations in July 1969 and January 2004.

In point of fact, the earliest clinical indication of the presence of a disability or disabilities of the cervical spine is revealed by private radiographic studies dated in April 2006, almost 40 years following the Veteran's discharge from service, at which time there was noted the presence of various soft tissue calcifications as well as small posterior disc protrusions in the area from the 3rd through the 6th cervical vertebrae, without evidence of lateralization.  

The Board observes that, at the time of a VA spine examination in August 2006, the Veteran gave a history of a retained metallic foreign body on the right side of his neck.  While according to the examiner, there was a visible scar in the Veteran's neck area, a review of his claims folder made no mention of any gunshot wound to the Veteran's neck.  The pertinent diagnoses noted were shrapnel wound to the cervical spine "service connected by history," chronic neck pain with mild degenerative changes with bilateral foraminal stenosis in the area of the 4th and 5th cervical vertebrae, and retained tiny multilevel metallic foreign body and soft tissue calcified in the soft tissues of the posterior aspect (of the cervical spine).  Significantly, during the course of a VA scar examination, likewise conducted in August 2006, there was noted a scar in the midline of the Veteran's neck area measuring 3 centimeters by 0.25 centimeters described as "into muscle deep, nontender, but adherent."  Private computerized axial tomography of the Veteran's neck reportedly showed the presence of disc prolapse in the area from the 3rd to the 6th cervical vertebrae, in conjunction with neuroforaminal narrowing, and a metallic foreign body in the soft tissue of the posterior aspect of the neck.  Radiographic studies of the cervical spine showed evidence of mild degenerative arthritis with foraminal narrowing in the area of the 4th and 5th cervical vertebrae, with accompanying tiny shrapnel.  The pertinent diagnosis noted was of a residual scar in the neck area which was not tender, and regular.

In an attempt to clarify the exact nature and etiology of the Veteran's claimed cervical spine disabilities, the Veteran was afforded an additional VA examination in July 2010.  At the time of that examination, the Veteran's claims folder was available, and reviewed.  According to the examiner, at the time of the Veteran's inservice injury, he sustained a shrapnel injury predominantly to his left leg and foot as the result of an enemy mortar attack.  At that time, the Veteran reportedly experienced a fracture of the left fibula and peroneal nerve palsy.  According to the examiner, cervical spine radiographic studies conducted in mid-August 2006 showed evidence of multiple radiopaque foreign bodies within the Veteran's neck.  

On physical examination, there was no evidence of any gross deformity.  Nor was there any obvious visible scar in the area of the Veteran's neck.  According to the examiner, there was no tenderness to palpation over the cervical paraspinals or upper trapezius.  Nor were any trigger points identified.  Neurological evaluation showed muscle strength of 5/5 in the bilateral upper extremities.  The clinical impression was of cervical spondylosis.  Recommended at that time was that the Veteran undergo computerized axial tomography of his cervical spine, which showed degenerative changes in the facet joints resulting in right neuroforaminal stenosis at the level of the 3rd and 4th and 4th and 5th cervical vertebrae, with accompanying small, broad-based central herniations of the discs at the levels of the 4th and 5th and 5th and 6th cervical vertebrae, with accompanying mild spinal stenosis.  

In the opinion of the examiner, based on the Veteran's history, physical examination, and imaging studies, his current neck condition was not at least as likely as not the result of his military service.  According to the examiner, aging played a significant part in causing degenerative changes in the cervical spine.  Moreover, the examiner was unable to find any evidence of a documented injury or treatment related to the Veteran's claimed neck pain in his claims folder.  Finally, computerized axial tomography of the Veteran's cervical spine conducted in mid-July 2010 failed to show any evidence of shrapnel in the Veteran's neck.

As is clear from the above, there exists some question regarding the presence (or absence) of retained metallic foreign bodies in the Veteran's neck.  While at the time of the aforementioned private imaging studies in April 2006, there were initially noted a number of soft tissue calcifications in the Veteran's cervical spine, following the receipt of certain "historical information" from the Veteran, the examiner changed his diagnosis regarding the multiple small densities in the posterior soft tissue of the Veteran's neck to "tiny shrapnel fragments."  Clearly, given that the examiner presumably had no access to either the Veteran's service treatment records or his claims folder, the transformation of "calcifications" to "shrapnel fragments" was based in large part upon history provided by the Veteran.  Moreover, no rationale for that opinion was provided.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995); see also Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Significantly, while in correspondence of July 2006, the Veteran's private physician indicated that a magnetic resonance imaging study could not be performed "secondary to shrapnel fragments in the soft tissues of (the Veteran's) neck," there currently exists no evidence that, at any time during his period of active military service, including at the time of the aforementioned explosion of a mortar round, the Veteran sustained any injury whatsoever to his neck or cervical spine.  

The Board acknowledges that, following a VA examination in August 2006, there was noted a residual scar in the area of the Veteran's neck.  However, at the time of a subsequent VA examination in July 2010, which examination, it should be noted, involved a full review of the Veteran's claims folder, the examiner specifically indicated that there was no evidence of any obvious physical scar over the Veteran's neck.  Significantly, in the opinion of the examiner, based on the Veteran's history, physical examination, and imaging studies, his current neck disability was not at least as likely as not the result of his military service.  Nor was the examiner able to find any documented injury or treatment related to the Veteran's claimed neck pain in his claims folder.  Significantly, according to the examiner, computerized axial tomography of the Veteran's cervical spine conducted in July 2010 failed to show any evidence of shrapnel in the Veteran's neck.

In evaluating the Veteran's claims, the Board has a duty to assess the credibility and weight to be given the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In that regard, and as noted above, the Veteran has attributed his current disabilities of the cervical spine to an enemy mortar attack in service.  However, not until April 2006, almost 40 years following the Veteran's discharge from service, did the Veteran claim service connection for those disabilities.  His claim for a shell fragment wound of the left leg and foot was received in November 1966 and he did not indicated at that time that he suffered a neck injury in service.  Significantly, and as previously noted, the Veteran's cervical spine disabilities (to the extent they actually exist) were first clinically documented many years following the Veteran's discharge from service.  The passage of many years between discharge from service and medical documentation of a claimed disability, it should be noted, is a factor which tends to weigh against a claim for service connection.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  More importantly, for service connection to be established by continuity of symptomatology, there must be medical evidence which relates a current condition to that symptomatology.  See Savage, supra.  In this case, there is no persuasive medical evidence suggesting a link between the Veteran's claimed disabilities of the cervical spine and his period of active military service.

Moreover, the Board finds the aforementioned opinion of a VA physician highly probative, because that opinion was based upon a full review of the Veteran's claims file, as well as a full examination of the Veteran, including both history and relevant findings.  The VA examiner provided reasons and bases for his medical opinion, and pointed to the evidence which supported that opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Under the circumstances, the Board is of the opinion that the probative medical evidence of record establishes that the Veteran's degenerative changes and bilateral foraminal stenosis at the level of the 4th and 5th cervical vertebrae, as well as his scar of the neck (to the extent such scar exists) did not have their origin during his period of active military service.

The Board acknowledges the Veteran's statements and testimony regarding the origin of the disabilities at issue.  However, the Board rejects those assertions to the extent that the Veteran seeks to etiologically relate his disabilities to an inservice enemy mortar attack.  The Veteran's statements and history, it should be noted, when weighed against the objective evidence of record, are neither credible nor of particular probative value.  Moreover, while the absence of medical reports alone cannot be used to refute continuity of symptomatology, the absence of any evidence of a shrapnel wound to the neck in service, as well as the prolonged postservice period without complaint, factor against the Veteran's assertions. Significantly, the Veteran, as a lay person, is not competent to create the requisite causal nexus for his current disabilities.  Rather, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran possesses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).

Based on the aforementioned, the Board is unable to reasonably associate the Veteran's degenerative changes with bilateral foraminal stenosis at the level of the 4th and 5th cervical vertebrae, or claimed scar of the cervical spine, with any incident or incidents of his period of active military service, including an inservice mortar attack.  Accordingly, service connection for those disabilities must be denied.

(CONTINUED ON NEXT PAGE)





ORDER


Service connection for a scar, claimed as the residual of a shell fragment wound to the neck, is denied.

Service connection for neck pain with degenerative changes and bilateral foraminal stenosis at the level of the 4th and 5th cervical vertebrae is denied.



	                        ____________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


